UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 001-32360 AKORN, INC. (Exact Name of Registrant as Specified in its Charter) LOUISIANA 72-0717400 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1925 W. Field Court, Suite 300 Lake Forest, Illinois (Address of Principal Executive Offices) (Zip Code) (847)279-6100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ At May 9, 2014, there were 103,921,560 shares of common stock, no par value, outstanding. [1] Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements. Condensed Consolidated Balance Sheets – March 31, 2014 and December31, 2013 3 Condensed Consolidated Statements of Comprehensive Income – Three months ended March 31, 2014 and 2013 4 Condensed Consolidated Statements of Shareholders’ Equity - Three months ended March 31, 2014 5 Condensed Consolidated Statements of Cash Flows - Three months ended March 31, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 29 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 33 ITEM 4. Controls and Procedures. 34 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings. 35 ITEM 1A. Risk Factors. 35 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 36 ITEM 3. Defaults Upon Senior Securities. 36 ITEM 4. Mine Safety Disclosures. 36 ITEM 5. Other Information. 36 ITEM 6. Exhibits. 36 36 SIGNATURES EXHIBIT INDEX [2] PART I. FINANCIAL INFORMATION Item1. Financial Statements. AKORN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Data) March 31, December 31, (unaudited) ASSETS: CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Deferred taxes, current Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET OTHER LONG-TERM ASSETS: Goodwill Product licensing rights, net Other intangible assets, net Deferred financing costs Long-term investments Deferred taxes, non-current Other TOTAL OTHER LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: CURRENT LIABILITIES: Trade accounts payable $ $ Purchase consideration payable Accrued compensation Accrued royalties Income taxes payable Accrued expenses and other liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Long-term debt Lease incentive obligation and other long-term liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Common stock, no par value – 150,000,000 shares authorized; 96,697,545 and 96,569,186 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively 241,571 239,235 Warrants to acquire common stock Retained earnings Accumulated other comprehensive loss ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. [3] AKORN, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands, Except Per Share Data) (Unaudited) THREE MONTHS ENDED MARCH 31, Revenues $ $ Cost of sales (exclusive of amortization of intangibles included below) GROSS PROFIT Selling, general and administrative expenses Acquisition-related costs Research and development expenses Amortization of intangibles TOTAL OPERATING EXPENSES OPERATING INCOME Amortization of financing costs ) ) Interest expense, net ) ) Other income 76 INCOME BEFORE INCOME TAXES Income tax provision CONSOLIDATED NET INCOME $ $ CONSOLIDATED NET INCOME PER SHARE: BASIC $ $ DILUTED $ $ SHARES USED IN COMPUTING CONSOLIDATED NET INCOME PER SHARE: BASIC DILUTED COMPREHENSIVE INCOME: Consolidated net income $ $ Foreign currency translation gain COMPREHENSIVE INCOME $ $ See notes to condensed consolidated financial statements. [4] AKORN, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2014 (In Thousands) (Unaudited) Warrants to acquire Other Common Retained Comprehensive Shares Amount Stock Earnings Loss (Income) Total BALANCES AT DECEMBER 31, 2013 $ ) $ Consolidated net income — Exercise of stock options 56 — — — Employee stock purchase plan issuances 73 — — — Compensation and share issuances related to restricted stock awards — 61 — — — 61 Stock-based compensation expense — Foreign currency translation adjustment — Excess tax benefit – stock compensation — 33 — — — 33 BALANCES AT MARCH 31, 2014 $ ) $ See notes to condensed consolidated financial statements. [5] AKORN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) THREE MONTHS ENDED MARCH 31, OPERATING ACTIVITIES: Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash provided by operating activities: Depreciation and amortization Amortization of financing costs Amortization of favorable (unfavorable) contracts 18 ) Non-cash stock compensation expense Non-cash interest expense Deferred income taxes ) Excess tax benefit from stock compensation ) ) Equity in earnings of unconsolidated joint venture ─ ) Changes in operating assets and liabilities: Trade accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets Trade accounts payable ) Accrued expenses and other liabilities ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES: Payments for acquisitions and equity investments ) ) Purchases of property, plant and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES: Proceeds under stock option and stock purchase plans Debt financing costs ) ─ Excess tax benefit from stock compensation 33 NET CASH PROVIDED BY FINANCING ACTIVITIES Effect of exchange rate changes on cash and cash equivalents 12 INCREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES: Amount paid for interest $ $
